OPINION — AG — ** BOARD OF GOVERNORS OF REGISTERED DENTISTS — ELIGIBILITY — REQUIREMENTS ** THE DUTIES OF THE PERSON MENTIONED BY YOUR (DENTAL HYGIENTIST, NOT YET A AMERICAN CITIZEN), IF EMPLOYED BY A DENTIST OR A DENTAL CLINIC IN OKLAHOMA, CAN EXTEND TO ANY SERVICE NOT COMING WITHIN THE PURVIEW OF THE PRACTICE OF DENTISTRY IN OKLAHOMA, AS DEFINED IN 59 O.S. 271 [59-271], OR OF A DENTAL HYGIENIST IN OKLAHOMA, AS DEFINED IN 59 O.S. 272 [59-272] (ORAL HYGIENIST, PRACTICE, QUALIFICATIONS) CITE: 59 O.S. 271 [59-271] (FRED HANSEN)